Citation Nr: 1639049	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Board hearing before a Veterans Law Judge but withdrew his request for a hearing in March 2016.  Additional evidence was received following certification of the appeal to the Board.  However, such evidence is cumulative of evidence already of record, which establishes the Veteran's current bilateral knee disability.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was previously denied in a March 2007 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran does not have a right knee disability that began during service, is related to his in-service motorcycle accident that resulted in a right knee abrasion, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

2.  The additional evidence presented since the March 2007 rating decision is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in November 2009 and January 2010 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination in connection with his claim in December 2009.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in a February 2010, the RO denied the Veteran's service connection claim on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO most recently denied service connection for a right knee disability in a March 2007 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was that, although the Veteran had current right knee degenerative changes, and although there was a record of treatment in service for right knee abrasions 43 years prior, there was no permanent residual or chronic disability associated with it.  Evidence obtained since the March 2007 rating decision includes March 2011, September 2012, and June 2015 statements from the Veteran asserting that he had always, since his in-service motorcycle accident resulting in abrasion, had right knee problems.  He further asserted that he had medical evidence that an injury to his knee, such as the one he incurred in service, could cause later arthritis in the joint.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether a current right knee disability is related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right knee disability. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in March 2011, September 2012, and June 2015 statements, the Veteran asserts that he has a current right knee disability, including osteoarthritis, as a result of a March 1963 in-service injury from a motorcycle accident.  He has asserted that he has medical articles indicating that an injury or trauma can cause later osteoarthritis, and that his documented in-service right knee abrasion from a motorcycle accident indicated that there was trauma or injury to that knee.  He further asserted that he has always since this accident had right knee problems, whereas the right knee up to the date of the accident was fine.

Service treatment records reflect that the Veteran was treated in March 1963 for abrasion of the right knee from a motorcycle accident; it was cleaned, treated with bacitracin, and dressed.  There was no further knee treatment in service.  On August 1964 examination for separation from service, the Veteran had a normal clinical evaluation of the lower extremities, and he denied any history of arthritis or rheumatism or "trick" or locked knee, and no history of knee problems was given. 

Post-service, a November 2006 VA right knee X-ray examination in connection with complaints of right knee pain revealed degenerative narrowing of the medial joint compartment with spurring of the tibial plateau laterally and degenerative narrowing of the retro-patellar joint space.  There was noted to be no evidence of fracture or dislocation.  Subsequent VA treatment records reflect continued diagnoses of bilateral knee pain, right worse than left, and bilateral degenerative joint disease of the knees.

On December 2009 VA examination, it was noted that the claims file was reviewed and that service treatment records indicated that the Veteran was treated for a right knee abrasion following a motorcycle crash in March 1963, but that there was no follow up to this.  At that time, the Veteran reported that he actually started having right knee problems when he injured his knee in a typhoon in 1963 in Taiwan.  He stated that he was up in the mountains and there was flood water and he had to rescue some guys that were trapped in a barracks, and that he injured his knee in the process.  He reported that he had had progressive right knee pain ever since, that he was not seen by medical following this as the injury was not severe, but that it had persisted and gotten worse over time. It was noted that he was currently being treated for bilateral knee osteoarthritis, worse on the right than the left.

Following examination and review of the record, including review of recent knee X-rays and magnetic resonance imaging (MRI) reports, the examiner diagnosed right knee osteoarthritis.  The examiner further opined that it was less likely than not that the Veteran's current right knee condition was related to service.  He reasoned that there was no record of the asserted injury that occurred in the typhoon in Taiwan, and that the only treatment on record indicated an abrasion to the right knee.  As an abrasion is an injury to the soft tissues this is not expected to cause any long term disability and is not a precursor to osteoarthritis of the right knee, the examiner found it less likely than not that the Veteran's right knee condition was due to his in-service complaints as noted in the service treatment records.

The Board finds the VA examiner's opinion to be highly probative in this case.  The examiner, a physician, reviewed the entire record, examined the Veteran, and took his subjective his history.  The examiner also provided a clear and persuasive rationale for his opinion, in which he applied his own medical expertise to facts established in the record.  Also, there is no competent and probative evidence, such as a medical opinion, refuting the VA examiner's opinion or otherwise supporting the assertion that the Veteran has a current right knee disability related to service.  

While the Veteran might believe that his current right knee osteoarthritis is a result of his March 1963 in-service motorcycle accident, after which he was treated for a right knee abrasion, he is not competent to make a medical determination such as this.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes the Veteran's assertions that his accident causing a right knee abrasion must have been the result of right knee trauma or injury, and that, while he was treated for the knee abrasion in service, the record does not indicate whether X-rays were performed.  However, the December 2009 VA examiner, a physician, reviewed such records of the treatment of the Veteran's right knee abrasion, as well as the subsequent VA records reflecting a lack of any follow-up treatment or further knee complaints, and determined that the type of injury the Veteran incurred in service is unlikely to have been the type to result in his current right knee disability.  Also, service treatment records establish treatment for a wound of the Veteran's skin, with no further complaints of knee pain such as musculoskeletal pain or joint pain at the time of treatment, later in the service treatment records, or at separation from service; they do not establish that X-rays would have been provided, given the nature of the one-time abrasion injury documented in the record.

The Board also notes the Veteran's assertion that he has always right knee problems since his in-service accident, but does not find such assertion credible.  In March 1962, the Veteran was treated for an abrasion only, with no complaints of musculoskeletal knee pain or similar complaints.  Also, the Veteran sought no follow-up treatment in service for his right knee, despite seeking treatment for multiple other medical complaints such as genitourinary problems, and at separation from service there were no findings or reported history of knee problems.  

Furthermore, in this regard, post-service, the Veteran filed service connection claims for wounded left hand residuals, epididymitis, and weak left eye.  He was provided a VA examination in connection with these claims in December 1965, and musculoskeletal examination was normal aside from the right wrist, with no knee complaints noted.  There is no post-service treatment noted for the right knee until approximately 40 years after service.  The Board notes the United States Court of Appeals for Veterans Claims' determinations in Fountain v. McDonald, 27 Vet. App. 258, 273-4 (2015).  However, in this case, while not dispositive alone, the fact that the Veteran filed service connection claims for such other disabilities, including disability from a hand injury, but not for any right knee problem, tends to make the existence of continuous post-injury right knee problems at that time less likely; along with the other factors discussed above, this weighs against the Veteran's assertion of such continuous knee problems during and after service.  
 
In this regard, the Board also notes the Veteran's assertion during December 2009 examination of injuring his right knee in a typhoon in 1963 and continuing knee problems since that time, but finds it not to be credible.  Initially, the Veteran would likely have sought treatment for any such knee injury resulting in persistent knee problems in service, given that he sought treatment for several other medical problems, including injury-related problems such as a sperate abrasion injury of the right knee.  Also, the report of such on December 2009 VA examination is the only mention of any such injury in the record; in the Veteran's multiple statements submitted directly to VA in connection with his claim, he specially asserts a current knee disability related to his in-service motorcycle accident only.  Moreover, the Board finds that the Veteran's assertions of continuous right knee pain and problems in service and after not to be credible, generally, for the reasons discussed above.

The Board further notes a January 2010 statement from the Veteran's wife indicating that she met and married the Veteran in 2006, that he had been living in pain ever since she knew him, and that he had pain with standing up and walking.  However, while this statement is competent evidence that the Veteran has had knee pain since at least 2006, which has also been established by the medical record, it is not probative on the question of whether any such knee pain might be related to the Veteran's service in any way.

Finally, as no right knee arthritis manifested within a year of service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable in this case.

Therefore, the preponderance of the evidence weighs against a finding that a right knee disability began during service, is related to his in-service motorcycle accident that resulted in a right knee abrasion, or is related to service in any other way.  Accordingly, service connection for a right knee disability must be denied.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

Service connection for a right knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


